655 F. Supp. 2d 1350 (2009)
In re: LISTERINE AGENT COOL BLUE PRODUCTS LIABILITY LITIGATION.
MDL No. 2097.
United States Judicial Panel on Multidistrict Litigation.
October 1, 2009.
Before ROBERT L. MILLER, JR. Acting Chairman, JOHN G. HEYBURN II, Chairman[*], KATHRYN H. VRATI, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

ORDER DENYING TRANSFER
ROBERT L. MILLER, JR., Acting Chairman.
Before the entire Panel[*]: Defendant McNeil-PPC, Inc. (McNeil) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of California. All plaintiffs oppose centralization.
This litigation currently consists of three actions pending in two districts, two actions in the Southern District of California and one action in the Southern District of Florida.
On the basis of the papers filed and hearing session held, we find that Section 1407 centralization would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. With the California actions proceeding on a consolidated basis, there are essentially only two actions pending in two districts, one of which is now an individual action because class certification was denied. Moreover, the California actions are over two years old and discovery is complete. Defendant has failed to persuade us that any remaining common discovery issues are sufficiently complex and/or numerous to justify Section 1407 transfer in this docket at this time. Alternatives to transfer exist that can minimize whatever possibilities may arise of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.

SCHEDULE A
MDL No. 2097IN RE: LISTERINE AGENT COOL BLUE PRODUCTS LIABILITY LITIGATION
Southern District of California

Adrian Ortiz-Flores, et al. v. McNeil-PPC, Inc., C.A. No. 3:07-678

Jennifer Pointer, etc. v. McNeil-PPC, Inc., C.A. No. 3:08-536
Southern District of Florida

Kayla Hess, et al. v. McNeil-PPC, Inc., C.A. No. 9:09-80840
NOTES
[*]  Judge Heyburn did not participate in the disposition of this matter.